Citation Nr: 0522903	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart bypass.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for kidney dysfunction.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for atherosclerotic 
coronary vascular disease.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a circulatory 
condition.

7.  Entitlement to service connection for chronic anemia.

8.  Entitlement to service connection for cold sensitization.

9.  Entitlement to service connection for peripheral 
neuropathy.

10.  Entitlement to service connection for respiratory 
condition.

11.  Entitlement to service connection for arthritis of the 
right knee.

12.  Entitlement to service connection for left knee 
replacement.

13.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2002 and 
April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.

The issues of entitlement to service connection for coronary 
artery disease, heart bypass, kidney dysfunction, 
hypertension, atherosclerotic coronary vascular disease, a 
circulatory condition, chronic renal insufficiency on 
peritoneal dialysis, chronic anemia, cold sensitization, 
peripheral neuropathy, respiratory condition, arthritis of 
the right knee, left knee replacement, and prostate cancer 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO.

FINDINGS OF FACT

1.  By rating decision in February 1995, the RO denied 
service connection for coronary artery disease; the veteran 
did not initiate an appeal from the 1995 rating decision.

2.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
coronary artery disease.

3.  By rating decision in February 1995, the RO denied 
service connection for heart bypass; the veteran did not 
initiate an appeal from the 1995 rating decision.

4.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
heart bypass.

5.  By rating decision in February 1995, the RO denied 
service connection for kidney dysfunction; the veteran did 
not initiate an appeal from the 1995 rating decision.

6.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
kidney dysfunction.

7.  By rating decision in February 1995, the RO denied 
service connection for hypertension; the veteran did not 
initiate an appeal from the 1995 rating decision.

8.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
hypertension.

9.  By rating decision in February 1995, the RO denied 
service connection for atherosclerotic coronary vascular 
disease; the veteran did not initiate an appeal from the 1995 
rating decision.

10.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
atherosclerotic coronary vascular disease.

11.  By rating decision in February 1995, the RO denied 
service connection for circulatory condition; the veteran did 
not initiate an appeal from the 1995 rating decision.

12.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
circulatory condition.


CONCLUSIONS OF LAW

1.  The February 1995 decision that denied entitlement to 
service connection for coronary artery disease is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for coronary artery has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The February 1995 decision that denied entitlement to 
service connection for heart bypass is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for heart bypass has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

5.  The February 1995 decision that denied entitlement to 
service connection for kidney dysfunction is final.  38 
U.S.C.A. § 7105(c) (West 2002).

6.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for kidney dysfunction has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

7.  The February 1995 decision that denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. § 
7105(c) (West 2002).

8.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for hypertension has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

9.  The February 1995 decision that denied entitlement to 
service connection for atherosclerotic coronary vascular 
disease is final.  38 U.S.C.A. § 7105(c) (West 2002).

10.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for atherosclerotic coronary vascular 
disease has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

11.  The February 1995 decision that denied entitlement to 
service connection for a circulatory condition is final.  38 
U.S.C.A. § 7105(c) (West 2002).

10.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a circulatory condition has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letters dated September, October and November 2002, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received the 
veteran's claims.  The letters informed the appellant of what 
the evidence must show to establish entitlement to the 
benefit he wanted to include how to reopen his claims.  

The appellant was informed that he had 60 days to submit 
information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, rating decisions were issued in 
December 2003 and April 2003.  A statement of the case was 
issued in June 2003 followed by supplemental statements of 
the case in October 2003 and February 2004.  The veteran was 
afforded VA examinations in August 2003 and April 2004.  
Additional VA and private medical records were added to the 
file and the veteran requested and testified at a March 2005 
Board videoconference hearing.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

II.  New and material evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim to reopen in August 2002.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By a decision dated in April 2003, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for coronary 
artery disease, heart bypass, kidney dysfunction, 
hypertension, atherosclerotic coronary vascular disease, and 
circulatory condition.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claims 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2004).

Service connection for coronary artery disease, heart bypass, 
kidney dysfunction, hypertension, atherosclerotic coronary 
vascular disease, and circulatory condition were considered 
in a VA rating decision dated in February 1995.  The veteran 
was denied service connection.  The veteran was notified of 
the decision and of his appellate rights, but he did not 
appeal.  The last final denial of the claim was an April 2003 
RO decision, which found that new and material evidence had 
not been submitted to reopen the claims.

The evidence of record at the time of the February 1995 RO 
decision consisted of the following:

Service medical records, which showed no complaints, 
treatment, or diagnoses of coronary artery disease, heart 
bypass, kidney dysfunction, hypertension, atherosclerotic 
coronary vascular disease, and circulatory condition.

The veteran was admitted to Bishop Clarkson Memorial Hospital 
in December 1986 and the final diagnoses included: (1). Acute 
renal failure, secondary to number two; (2). Obstructive 
uropathy, secondary to number three; (3). Prostatic 
hypertrophy with well-differentiated adenocarcinoma of the 
prostate.  The veteran underwent a cystoscopy with 
transurethral resection of the prostate. 

In November 1993, the veteran was seen at Saint Francis 
Medical Center for treatment of his hypertension.

Treatment records from The Heart Center of Nebraska dated 
February 1994 to October 1994 show treatment for 
hypertension.  It was noted that the veteran had chest pains 
and the examiner indicated that the veteran most likely had 
post pericardiectomy syndrome.

Hospital records from Saint Francis Hospital Center in July 
1994 showed that the veteran underwent cardiac 
catherterization, which showed multiple vessel coronary 
artery disease.

Hospital records from Bryan Memorial Hospital dated in August 
1994 showed that the veteran underwent an artery bypass 
surgery.

Hospital records dated September 1994 from Saint Francis 
Hospital Center indicated that the veteran was seen for chest 
pains after doing some activity.  The final diagnoses 
included: recurrent chest pain, the veteran was ruled out for 
acute myocardial infarction; more likely chest wall pain; 
need to rule out a subacute venous bypass occlusion; status 
post recent coronary artery bypass graft in August 1994; 
chronic renal insufficiency; and hypothyroidism on treatment.

At his November 1994 VA heart examination it was noted that 
the veteran was first diagnosed with coronary artery disease 
in July 1994 and underwent a three vessel coronary artery 
bypass grafting.  

At his November 1994 VA malignancies examination, the veteran 
reported that in early December 1983 he was diagnosed with a 
prostatic problem, possibly a tumor and was referred to 
Clarkson Hospital in Omaha, Nebraska where he underwent 
prostate surgery for a malignancy of the prostate after which 
he underwent 30 days of radiation.  The veteran stated that 
since the surgery, he had some chronic renal insufficiency 
that has remained somewhat more or less static over the 
intervening 10 years.  The diagnoses included status post 
prostate cancer, unknown staging or class, and chronic renal 
insufficiency by patient history secondary to the prostate 
cancer.  

A statement from the veteran's wife dated in February 1995 
indicated that the veteran had hair loss when he returned 
from service, later he became completely bald and lost all 
the hair on his body.  She indicated that in 1960 he had a 
large cancer on his left arm surgically removed twice.  She 
stated that in December 1982, the veteran had prostate cancer 
and that prior to surgery he retained fluid and damaged his 
kidneys.

Evidence received after the February 1995 rating decision 
includes:

February 1990 to December 2001 medical records from Saint 
Francis Hospital to include x-ray reports of the right 
kidney, heart, and lungs.  

VA outpatient treatment records dated March 2001 to June 
2002, which showed no complaints of chest pain or shortness 
of breath in March 2001.  In June 2001 it was noted that the 
veteran continued daily peritoneal dialysis.  

A letter from S.L.H., M.D., dated in August 2002 indicating 
that the veteran's health was adversely affected when he was 
in the military.  It was noted that the veteran reported 
being exposed to extreme cold weather in 1946 and suffering 
frostbite.  The veteran also reported that he was exposed to 
residual radiation in Japan at the time.  The examiner noted 
that the veteran's respiratory, circulatory, peripheral 
neuropathy, and multiple joint arthritis was all attributable 
in some part to these multiple medical problems.  The 
examiner indicated that it was as least as likely as not that 
the current diagnosed medical conditions might be the result 
of the veteran's exposure to extreme cold and prior radiation 
exposure.

A letter from S.P.L., M.D., dated in August 2003 indicated 
that the veteran reported being exposed to atomic radiation 
following the atomic bomb blast in Japan and noticing 
increased elevations of hypertension and prostate cancer.  
The examiner noted that the veteran had significant symptoms 
of degenerative arthritis in his arms, legs, and back.  It 
was also noted that the veteran experienced kidney failure 
requiring peritoneal dialysis.  The examiner indicated that 
he had reviewed the veteran's service medical records and 
opined that the preponderance of the evidence would support 
the etiology of radiation exposure.  

A statement from D.W.S., M.D., dated in November 2003 
indicated that he believed that the problems that the veteran 
was having with his hands, particularly the Raynaud's 
phenomenon, were very likely due to extreme cold exposure 
when he suffered frostbite on active duty in Japan in 1946.  
The veteran reported being exposed to residual radiation 
during the occupation of Japan.  The examiner believed it was 
quite possible that some of the veteran's other medical 
problems to include prostate cancer could be related to this 
radiation exposure.

The medical statements in August 2002, August 2003, and 
November 2003, indicated that it was at least as likely as 
not that the veteran's current medical conditions might be 
the result of his exposure to extreme cold and prior 
radiation exposure in service.  As these opinions show a 
possible nexus to service, it is pertinent to a major element 
required to establish service connection.  To fairly assess 
the evidence, the claim must be re-opened and reviewed on the 
basis of the entire record.  Accordingly, the claims are re-
opened.

It should be noted that the RO did not consider these claims 
on the basis of whether new and material evidence had been 
added to the record.  However, in view of the Board's 
disposition of these claims, the veteran will not be 
prejudiced by the Board's consideration of the claims on a 
basis different from that of the RO. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
coronary artery disease.  The appeal is granted to this 
extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
heart bypass.  The appeal is granted to this extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  The appeal is granted to this extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
atherosclerotic coronary vascular disease.  The appeal is 
granted to this extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
circulatory condition.  The appeal is granted to this extent 
only.


REMAND

Since the veteran's claims for entitlement to service 
connection for coronary artery disease, heart bypass, kidney 
dysfunction, hypertension, atherosclerotic coronary artery 
disease, and a circulatory condition have been reopened and 
linked to exposure to cold and radiation while in service, VA 
examinations and etiology opinions are necessary.  

In addition, the opinion by S.L.H., M.D., dated in August 
2002 also linked the veteran's claims of service connection 
for chronic renal insufficiency, chronic anemia, cold 
sensitization, peripheral neuropathy, respiratory condition, 
arthritis of the right knee, and left knee replacement to 
exposure to cold and radiation in service.  Therefore, VA 
examinations and etiology opinions are necessary as well.

As for the veteran's claim for service connection for 
prostate cancer due to ionizing radiation, it is noted that 
the RO has not complied completely with the VCAA notice 
provisions with regard to the veteran's claim.  On remand, 
the RO should provide the claimant with specific information 
concerning what additional information he needs to submit to 
establish service connection on a direct or presumptive 
basis, to include notice of the provisions under 38 C.F.R. § 
3.311 (2004) pertaining to other radiation exposure claims 
not based on atmospheric nuclear weapons test participation 
or the occupation of Hiroshima and Nagasaki.

It is further noted that the duty to assist includes 
obtaining additional information and a medical examination or 
opinion, when necessary for an adequate determination.  In 
denying the claim, the RO reasoned that there was no evidence 
showing that the veteran was exposed to ionizing radiation 
during service.

Service connection for the veteran's claimed disabilities, to 
include prostate cancer may be awarded due to exposure to 
radiation and/or chemicals during service in one of three 
ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 
120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific 
diseases, which may be presumptively service connected if 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2004).  A 
"radiation-exposed" veteran is one who participated in a 
"radiation-risk activity." Second, certain listed "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b)(2) (2004), found 
five years or more after service in an ionizing radiation 
exposed veteran, may also be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure, while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  Prostate cancer is specifically listed as 
one of the "radiogenic diseases" under this regulation, as 
are all other cancers.  Third, service connection for a 
condition claimed to be due to radiation and/or chemical 
exposure can be established by showing that the disease was 
incurred during, or aggravated by, service or as result of 
some event during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 C.F.R. § 3.303 (2004).

The regulations provide, however, that in other radiation 
exposure claims not based on atmospheric nuclear weapons test 
participation or the occupation of Hiroshima and Nagasaki, a 
request will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records are to be 
forwarded to the Under Secretary of Health, who will be 
responsible for preparation of a does estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii) (2004).

Before such a dose estimate is prepared, it is found that 
additional information is needed.  First, the RO should 
obtain all available service personnel records that document 
the veteran's assignments and duties during all periods of 
his active service from February 1946 to August 1947.  

Second, the RO should request all possible radiation and 
chemical exposure information from the NPRC, the service 
department, and the U. S. Department of Energy.  It is noted 
that development of radiation dosage information for such 
claims is generally discussed in the Veterans Benefits 
Administration's Adjudication Procedure Manual M21-1, Part 
III, 5.11-5.12 (Change 130, Nov. 18, 2004) (M21-1).  The 
guidance in M21-1 should be helpful in requesting all 
possible sources of radiation dosage information for the 
veteran.

As noted above, the development procedures set forth in 38 
C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) 
(2004).  Consequently, VA must forward the veteran's claims 
folder to the Under Secretary for Health for preparation of a 
probable dose estimate.

On remand, the RO should adjudicate the veteran's claim for 
service connection for his claimed disabilities and prostate 
cancer based on radiation/chemical exposure under all 
theories for service connection, including 38 C.F.R. §§ 3.303 
and 3.311.  If warranted, all necessary referrals (including 
to the VA's Undersecretary for Benefits) should be 
accomplished.  See 38 C.F.R. § 3.311(c).

This case is therefore remanded to the RO for compliance with 
38 C.F.R. § 3.311(a)(2)(iii).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA cardiology examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's 
cardiovascular system.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service, to include the 
veteran's need for heart bypass surgery 
in August 1994.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his kidney dysfunction.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's 
kidneys.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service.

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  State a medical opinion as 
to whether the veteran's hypertension is 
the result of a disease or injury the 
veteran had in service.

          B.  State a medical opinion as 
to whether it is as least as likely or 
not that the hypertension was the result 
of exposure to cold or exposure to 
ionizing radiation while in service.

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his circulatory disorder.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the circulatory 
system.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service.

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his chronic renal 
insufficiency.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the renal system.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service.

6.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his chronic anemia.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Does the veteran have 
chronic anemia?

          B.  If yes, state a medical 
opinion as to whether the disorder is the 
result of a disease or injury the veteran 
had in service.

          C.  State a medical opinion as 
to whether it is as least as likely or 
not that the chronic anemia is the result 
of exposure to cold or exposure to 
ionizing radiation while in service.

7.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his cold sensitization.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Does the veteran have cold 
sensitization?

          B.  If yes, what parts of the 
veteran's body are affected?

          C.  State a medical opinion as 
to whether the disorder(s) is/are the 
result of a disease or injury the veteran 
had in service, to include cold exposure.

8.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his peripheral 
neuropathy.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
peripheral neuropathy?

          B.  If yes, state a medical 
opinion as to whether the disorder is the 
result of a disease or injury the veteran 
had in service.

          C.  State a medical opinion as 
to whether it is as least as likely or 
not that any of the disorders were the 
result of exposure to cold or exposure to 
ionizing radiation while in service.

9.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his respiratory 
condition.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's 
respiratory system.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service, to include the 
veteran's need for heart bypass surgery 
in August 1994.

10.  The veteran should be scheduled for 
a VA examination to ascertain the nature 
and etiology of his right knee arthritis.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's right 
knee.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service.

11.  The veteran should be scheduled for 
a VA examination to ascertain the nature 
and etiology of his left knee 
replacement.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's left 
knee.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder(s) is/are the result of a 
disease or injury the veteran had in 
service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is as 
least as likely or not that any of the 
disorders were the result of exposure to 
cold or exposure to ionizing radiation 
while in service, to include the 
veteran's need for a left knee 
replacement.

12.  The RO must inform the claimant: (1) 
of any information and evidence not of 
record that is necessary to substantiate 
the veteran's service-connection claim 
for prostate cancer on a direct or 
presumptive basis to include exposure 
chemicals and radiation not based on 
atmospheric nuclear weapons test 
participation or the occupation of 
Hiroshima and Nagasaki under 38 C.F.R. § 
3.311(a); (2) of the information and 
evidence that VA will seek to provide; 
(3) of the information and evidence that 
the claimant is expected to provide; and 
(3) request or tell him to provide any 
evidence in his possession that pertains 
to his service-connection claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting this appeal.

13.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
service department to obtain copies of 
all available service personnel records, 
showing the veteran's assignments and 
duties during active duty from February 
1946 to August 1947.  If records are 
unavailable, the provider should so 
state.

14.  After completion of 13 above, the RO 
should develop the veteran's service-
connection claim for prostate cancer 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2004), beginning with 
contacting the NPRC, Army, and the U. S. 
Department of Energy, to obtain all 
possible radiation and chemical exposure 
information for the veteran.  The RO 
should request available records for the 
veteran's entire period of active duty.  
See Veterans Benefits Administration's 
Adjudication Procedure Manual M21-1, Part 
III, 5.11-5.12 (Change 130, Nov. 18, 
2004) (M21-1).  The RO should also 
attempt to obtain, and consider, any 
relevant information regarding radiation 
exposure for the veteran while stationed 
in Japan.

15.  The RO should ask the veteran for 
corroborating statements from alternative 
sources (including fellow servicemen, U. 
S. Department of Energy 
contractors/employees, or relatives).

16.  Following completion of 12, 13, 14, 
and 15 above, the RO should forward the 
veteran's service medical and personnel 
records, and any other statements 
submitted by the veteran or information 
received in response to 13, 14 and 15 
above, to the Under Secretary for Health 
for preparation of a dose estimate of his 
total exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2004).

17.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, the RO should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2004) and complete 
such development.

18.  After completion of the above, the 
RO should refer the veteran's claims file 
to an appropriate specialist for a 
medical opinion.  The specialist should 
review the entire claims file, including 
records leading to the 1983 diagnosis of 
the veteran's prostate cancer and 
accompanying pathological and treatment 
reports, and must indicate in the 
examination report that such review was 
performed.  The examiner should discuss 
the history, onset, and etiology of the 
veteran's prostate cancer and should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder was 
incurred in, caused by, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
exposure to ionizing radiation.  The 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

19.  Thereafter, the RO should determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. § 3.311(c).

20.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

21.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for service connection for the above-
cited disabilities to include prostate 
cancer, including due to exposure to 
radiation.  On remand, the RO should 
consider all available theories of 
service connection, including based on 
principles of direct service connection 
(see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994)) and on principles of 
presumptive service connection (see 38 
C.F.R. §§ 3.309(d) and 3.311 (2004)).  If 
any determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


